Bailey, J. Heman Gr. Powers, guardian of the estate of Henry W." Kingsbury, an infant, having been superseded by the appointment of another guardian, filed his final report and account in the Probate Court, and asked to have the same approved. The matter of,said report and account being heard by the Probate Court, it was found that a certain balance was due from the estate of said ward to said Powers, and judgment was entered accordingly. From this judgment both Powers and the guardian of Kingsbury appealed to the Circuit Court. During the • pendency of the appeal Kingsbury attained his majority and was substituted for his guardian in said proceedings. The appeal was heard by the Circuit Court, and on such hearing it was found that Kingsbury was indebted to Powers in the sum of $1,547.16, and judgment was entered against Kingsbury and in favor of Powers for that sum, and Kings-bury was adjudged to pay the costs of the proceedings. From this judgment Kingsbury has appealed to this court. The accounts thus brought up for review are complicated and involve large amounts, and the record is necessarily very voluminous. To properly analyze and discuss in detail the evidence applicable to the various items of the account which are in dispute, would involve the expenditure of time, which, in view of other matters pressing upon our attention, we have not at our command. We must content ourselves therefore with saying that we have carefully considered the very voluminous arguments with which we have been favored by counsel, and are of the opinion that the conclusions reached by the Circuit Judge in relation to the matters in dispute between the parties are correct. We see no reason, then, for disturbing the judgment. We are asked by the appellee to enter an order making an allowance to him for his expenditures for counsel fees, in this court. Without expressing any opinion as to whether he is entitled to such allowance, we need only say, that as this is not a court of original jurisdiction, the allowance of counsel fees, even in matters pending before us, is not within the powers conferred upon this court by law. To determine the proper amount of such allowance would involve the presentation to this court of issues of fact to be maintained by original evidence, and would be in substance an exercise of original as distinguished from appellate jurisdiction. The judgment of the Circuit Court will be affirmed. Judgment affirmed. Mobau, J., took no part in the decision of this case.